Citation Nr: 0516204	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-24 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder. 

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for residuals of a 
fractured nose. 

5.  Entitlement to service connection for residuals of a 
fracture of the 4th digit of the right hand.  

6.  Entitlement to service connection for a detached retina 
of the right eye. 

7.  Entitlement to service connection for residuals of a 
concussion. 



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1950 to May 1954. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Diego, California, (RO).  In June 2005, the 
veteran was afforded a videoconference hearing pursuant to 
the provisions of 38 U.S.C.A. § 7107(e) (West 2002).  During 
this hearing, the undersigned Acting Board Member was located 
in Washington, D.C., and the veteran was located at the RO.  
At this hearing, the issues of entitlement to service 
connection for left and right ankle disorders were withdrawn.  


REMAND

While the Board regrets the additional delay in the 
adjudication of the veteran's claims, further development of 
this case is necessary to ensure an equitable resolution of 
the veteran's appeal.  The veteran contends that he received 
in-service treatment for the disabilities at issue, but the 
only service medical records that have been obtained are 
reports from a medical examination conducted upon entrance to 
service and a medical history compiled at that time.  He also 
testified at his June 2005 hearing that he has tried to 
obtain additional service medical records, and that he does 
not understand how the RO could base its denial of his claims 
on the lack of any in-service evidence of treatment for any 
of the disabilities for which service connection is claimed 
without obtaining his service medical records. 

It is unclear from review of the record if the only service 
medical records that are available have already been 
obtained, or whether further development to obtain additional 
service medical records would be fruitful.  The record does 
contain an April 2002 response to the veteran from the 
National Personnel Records Center (NPRC), but efforts that 
the RO may have taken to obtain the service medical records 
are not fully documented.  

Additionally, at the June 2005 hearing, the veteran talked 
about having received treatment for his disabilities from 
various private facilities.  If the veteran has any evidence 
in his possession that pertains to the claims, he should 
submit that evidence.  If he would like assistance in 
obtaining private medical records, he should inform VA, so 
that it may send him the documents to allow it to obtain 
medical records on his behalf.

As such, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development listed below.  VA will notify the veteran if 
further action is required on his part. 

1.  Contact the NPRC, or any appropriate 
source, to obtain any additional service 
medical records which may be available.  
The claims file should document the 
efforts undertaken to obtain these 
records, and if there are no additional 
service medical records available, this 
fact should be documented in writing.  

2.  If additional records are received, 
the claims should be readjudicated.  If 
this adjudication above does not result 
in a complete grant of all benefits 
sought by the veteran, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded, including any 
evidence in his possession that pertains to the claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



___________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


